EXHIBIT 10.9

 

C&F FINANCIAL CORPORATION 

Management Incentive Plan

  

  

ARTICLE I 

OBJECTIVE OF THE PLAN 

  

The purpose of the Management Incentive Plan (“MIP”) is to attract, retain and
motivate key employees, as approved by the Compensation Committee
(“Committee”), of C&F Financial Corporation (“Company”) and its direct or
indirect subsidiaries.    The MIP is not applicable to all employees nor to all
incentive based compensation throughout the Company. 

  

The MIP is designed to link key employee interests more closely with the
interests of the Company’s shareholders and to create value for the Company by
maximizing achievement of corporate, business unit and individual performance
goals, consistent with the Company’s risk management philosophy and safety and
soundness goals. 

  

Each Participant’s awards under this MIP will take into account corporate
performance as well as, where appropriate, his or her own business unit’s
performance. Awards under the MIP may also reflect individual performance. 

  

ARTICLE II 

PLAN ADMINISTRATION 

  

The MIP will be administered by the Committee, which will have the power and
authority to interpret the MIP, select employees to participate in the MIP,
establish target awards and performance objectives under the MIP, and establish
guidelines for determining individual awards and rules for the operation and
administration of the MIP.   Except as limited by Article V below, the Committee
or, with respect to awards for certain non-executive officer participants, the
Chief Executive Officer will also have the power and authority to adjust upward
or downward any award earned, at its discretion, in light of such considerations
as the Committee or Chief Executive Officer, as applicable, may deem relevant
(but subject to applicable limitations of the Company’s 2013 Stock and Incentive
Compensation Plan (“Stock Plan”) with respect to Equity Based Awards). 

  

Except as expressly otherwise provided herein in the case of Executive Officers
(as defined in Rule 3b-7 under the Securities Exchange Act of 1934), who are the
Chief Executive Officer, the President and the Chief Financial Officer of the
Company and C&F Bank, the Chief Credit Officer of C&F Bank, the President of C&F
Finance Company and the Chief Executive Officer of C&F Mortgage Corporation, or
as prohibited by any national securities exchange or system on which the
Company’s stock is then listed or reported, by any regulatory body having
jurisdiction with respect thereto or under any other applicable laws, rules or
regulations, the Committee may delegate one or more of its powers or
responsibilities under the MIP to one or more of its members and/or to one or
more of the Executive Officers of the Company. 

  

The Chief Executive Officer’s incentive awards (whether cash or in the form of
Equity Based Awards) will be determined solely by the Committee and the Chief
Executive Officer shall not be present during such deliberations or voting. 

  

The MIP is an annual plan and shall remain in effect until terminated by the
Board of Directors. A new plan year shall commence on the first business day of
each fiscal year of the Company.  The Committee shall review the MIP annually
and recommend any amendments or revisions thereto, which it deems appropriate or
desirable, for approval by the Board of Directors. 

   

   



1

--------------------------------------------------------------------------------

 

 

ARTICLE III 

PARTICIPANTS 

  

Persons who may participate in the MIP are limited to key employees of the
Company and its direct or indirect subsidiaries who are: (a) approved by the
Committee (in the case of the Chief Executive Officer and the President of the
Company and C&F Bank) and (b) for all others, recommended by the Chief Executive
Officer and approved by the Committee (collectively, “Participants”).

  

To be eligible for the MIP in any particular year, key employees must be
employees of the Company or a subsidiary as of January 1st of the plan year for
which an award is being made. In addition, employees who are either hired as key
employees or are promoted and become key employees after the beginning of a plan
year may be designated as Participants for the plan year and assigned a prorated
target at the Committee’s discretion. 

  

  

ARTICLE IV 

PERFORMANCE OBJECTIVES 

  

In connection with the administration of the MIP, the Committee or the Chief
Executive Officer, in the case of certain non-executive officer
participants, shall establish:

  

(i)MIP performance objectives for the Company and any subsidiary (“Corporate
Goals”), and appropriate business units of the Company (“Business Unit Goals”)
and individuals (“Individual Goals”) based upon such criteria as may be agreed
upon by the Committee, and

  

(ii)The award formula or matrix by which incentive awards under the MIP shall be
calculated.

  

Except as provided herein in the case of Executive Officers, the selection of
such performance objective(s) and the award formula or matrix may vary on a
Participant-by-Participant basis. 

  

Prior to or within the first 90 days of each plan year, the Committee or the
Chief Executive Officer, as applicable, shall review the previously established
Corporate Goals, Business Unit Goals and Individual Goals and make any changes
to such performance objectives as it deems appropriate for the new plan year.

   

   

ARTICLE V 

AWARDS 

  

The MIP provides for cash incentive awards (“Cash Awards”) and/or equity
incentive awards (“Equity Based Awards”).  Except as provided herein in the case
of  Executive Officers, target awards may be weighted between Corporate,
Business Unit and Individual Goals on such basis as the Committee determines and
the weighting may vary on a Participant-by-Participant basis.  Separate
performance objectives and award formulas or matrixes may be established for
Cash Awards and Equity Based Awards.  Cash Awards shall be settled in
cash.  Equity Based Awards shall be settled in cash and/or Company stock, as
determined by the Committee or the Chief Executive Officer, as applicable. 

  

Each Participant shall be assigned a Cash Award target, which shall be paid or
provided if the Participant achieves his or her Cash Award targeted performance
goal(s).  All cash incentive awards made to the President of C&F Mortgage
Corporation (“C&F Mortgage”) shall be made pursuant to such President’s
Employment Agreement, as in effect from time to time, with C&F Mortgage or the
Company, and not pursuant to this MIP, for any year for which such Employment
Agreement provides for an annual incentive arrangement. 



2

--------------------------------------------------------------------------------

 

 

  

Unless otherwise provided by the Committee, the Cash Award targets for a plan
year for the Chief Executive Officer and the President of the Company and C&F
Bank will be based solely on achievement of the Corporate Goal, and the
Corporate Goal for the Cash Awards is based on the Company’s return on equity
(as defined by the Committee) (“ROE”) and return on assets (as defined by the
Committee) (“ROA”) for the plan year for which the Cash Award is made compared
to a peer group of banks selected by the Committee.  If 100% of the Cash Award
Corporate Goal is achieved for a plan year, the Chief Executive Officer and the
President will earn a Cash Award equal to his or her individual Cash Target
Award designated by the Committee.  If greater than or less than 100% (but at
least the Minimum Award Level designated by the Committee) of the Cash Award
Corporate Goal is achieved for a plan year, the Chief Executive Officer and the
President will earn a Cash Award equal to more or less than 100% of his or her
individual Cash Target Award (but in no event more than the Maximum Award
Percentage designated by the Committee) based on an award matrix established by
the Committee.  Any award earned may be adjusted by the Committee, at its
discretion, based on asset quality (loans) measures of the Company or any other
measurement deemed relevant.  The measures are listed in the Cash Award Targets
and Goals which are set pursuant to Article IV of this MIP.     

  

Unless otherwise provided by the Committee, the Cash Award target for a plan
year for the Chief Financial Officer of the Company and C&F Bank will be based
on the net income of the Company and other measurements deemed relevant, all of
which are established by the Committee based on the recommendation of the Chief
Executive Officer.  The Committee will determine the Cash Award earned based on
an evaluation of these measures.   The measures are listed in the Cash Award
Target and Goals which are set pursuant to Article IV of this MIP. 

  

Unless otherwise provided by the Committee, the Cash Award target for a plan
year for the President of C&F Finance Company will be based on the ROA of C&F
Finance Company (as defined by the Committee), as established by the Committee
based on the recommendation of the Chief Executive Officer.  If achievement is
more or less than the targeted performance, the amount of the Cash Award earned
will be determined pursuant to an award matrix established by the Committee. Any
award earned may be adjusted by the Committee, at its discretion, based on asset
quality measures of C&F Finance Company and any other measurement deemed
relevant. The measures are listed in the Cash Award Targets and Goals which are
set pursuant to Article IV of this MIP. 

  

Unless otherwise provided by the Committee, the Cash Award target for a plan
year for the Chief Credit Officer of C&F Bank will be based on the net income of
C&F Bank and other C&F Bank-related measurements deemed relevant, all of which
are established by the Committee based on the recommendation of the Chief
Executive Officer. The Committee will determine the Cash Award earned based on
an evaluation of these measures.  The measures are listed in the Cash Award
Targets and Goals which are set pursuant to Article IV of this MIP. 

  

As mentioned above, all cash incentive awards made to the President of C&F
Mortgage shall be made pursuant to such President’s Employment Agreement, as in
effect from time to time, with C&F Mortgage or the Company, and not pursuant to
this MIP, for any year for which such Employment Agreement provides for an
annual incentive arrangement. 

  

Participants may also be awarded Equity Based Awards consisting of restricted
stock, stock options, stock appreciation rights or other stock equivalent awards
under the MIP.  Unless otherwise provided by the Committee, earned Equity Based
Awards for a plan year will be granted to a Participant near or following the
end of the plan year upon determination as provided in Article VI (the “Grant
Date”), and in the case of Executive Officers will be in the form of time-based
restricted stock with vesting terms established by the Committee, at its
discretion.  The Committee will determine the appropriate valuation methodology
for determining the fair market value of such Equity Based Awards on the Grant
Date.  

 



3

--------------------------------------------------------------------------------

 

 

Unless otherwise provided by the Committee, Equity Based Awards for the
Executive Officers will have two components, a component that is based solely on
continue service (the “Retention Equity Awards”) and a component that is based
on performance (the “Performance-Based Equity Awards”).  Prior to or within the
first 90 days of each plan year, the Committee shall determine the percentage of
each Executive Officer’s Equity Based Awards that will consist of Retention
Equity Awards and the percentage that will consist of Performance-Based Equity
Awards. 

 

Unless otherwise provided by the Committee and unless in the exercise of its
discretion, the Committee determines the award is not earned, a  Retention
Equity Award will be earned (subject to additional time-based vesting
conditions) if the Executive Officer is employed by the Company or any
subsidiary on the Grant Date. 

 

Unless otherwise provided by the Committee,  for the Chief Executive Officer,
President and Chief Financial Officer of the Company and C&F Bank, a
Performance-Based Equity Award will be earned based on the achievement of a
corporate goal, which is the Company’s 3‑year annual growth in tangible book
value (as defined by the Committee) plus dividends paid compared to that of a
peer group designated by the Committee. If achievement is more or less than the
targeted performance, the amount of the Performance-Based Equity Award earned
will be determined pursuant to an award matrix established by the Committee. 

 

Unless otherwise provided by the Committee,  for the President of C&F Finance
Company, Chief Credit Officer of C&F Bank and President of C&F Mortgage, a
Performance-Based Equity Award will be earned based on the achievement of a
corporate goal, which is the Company’s 3‑year annual growth in tangible book
value (as defined by the Committee) plus dividends paid compared to that of a
peer group designated by the Committee, and the performance of the executive
officer’s business unit as measured by net income and achievement of other
strategic goals established for each such officer by the Committee. If
achievement is more or less than the targeted performance, the amount of the
Performance-Based Equity Award earned will be determined pursuant to an award
matrix established by the Committee. 

 

The Committee will have the power and authority to adjust downward any Equity
Based Award earned by an Executive Officer, at its discretion, in light of such
considerations as the Committee may deem relevant.   

  

The Cash Award targets and Equity Based Award targets for certain non-Executive
Officer Participants shall be determined by the Chief Executive Officer based on
the applicable Corporate Goals, Business Unit Goals or Individual Goals or any
combination thereof.  Such Business Unit Goals and Individual Goals established
by the Chief Executive Officer shall be based on specific business unit and
individual objectives annually.  These include, but are not limited to, net
income, loan and deposit growth, asset quality, margins, productivity,
soundness, and customer satisfaction.  The Chief Executive Officer will have the
power and authority to adjust upward or downward any Cash Award or Equity Based
Award earned by any Participant who is not an Executive Officer, at his
discretion, in light of such considerations as he may deem relevant.  

  

  

ARTICLE VI 

ENTITLEMENT TO EARNED AWARDS 

  

Within 60 days following the end of each plan year, the Committee or the Chief
Executive Officer, as applicable, will review performance against the Cash Award
targets and Equity Based Award targets, certify in writing the extent to which
applicable performance goals were satisfied, and determine the amount of Cash
Award and Equity Based Award, if any, to be paid to each Participant under the
MIP.

 

With respect to Cash Awards, except as provided below, no earned award shall be
payable to a Participant unless that Participant is an employee of the Company
and/or any subsidiary from January 1st of that plan year (or if later, the date
he or she is designated as a Participant for that plan year) through either (a)
the last day of that plan

4

--------------------------------------------------------------------------------

 

 

year or (b) if so provided by the Committee, prior to the end of the plan year
to which the award relates through the date the award for that plan year is paid
(the “Vesting Date”). 

  

With respect to Equity Based Awards, no grant evidencing the Equity Based Award
will be granted unless the Participant is employed by the Company or any
subsidiary on the Grant Date. 

  

In the event of a Participant’s death, total and permanent disability,
retirement or involuntary termination without cause during a plan year, earned
awards shall be calculated for that plan year and then pro-rated by multiplying
the earned annual award by a fraction, the numerator of which is the number of
full months, including the month in which the terminating event occurred, in the
plan year preceding the terminating event and the denominator of which is
twelve.  In such event, payout will occur at the same time all other earned and
vested award payments are made for that plan year.  Otherwise, a Participant who
is not employed by the Company or a subsidiary for any other reason on the
Vesting Date for a plan year shall forfeit his or her award for that plan year
unless otherwise determined by the Committee.

  

  

ARTICLE VII 

PAYMENT OR PROVISION OF EARNED AND VESTED AWARDS 

  

Earned and vested Cash Awards shall be paid as soon as practicable following the
end of the plan year; however, in no event shall such awards be paid later than
March 15th following the end of each plan year, allowing the Company adequate
time to formally analyze its financial results according to the regulations and
procedures of a public company. 

  

Earned Equity Based Awards that are payable in or entail the issuance of Company
stock will be awarded pursuant to the Company’s Stock Plan, unless the Committee
specifically determines otherwise.  Earned Equity Based Awards shall be
evidenced by an equity compensation grant under the Stock Plan made at such
times as may be determined by the Committee, but in no event later than March
15th following the end of each plan year.  Such grants may include such further
service-based and/or performance based vesting as the Committee may determine. 

   

   

   

ARTICLE VIII 

NO ENTITLEMENT TO BONUS 

  

Participants are entitled to a distribution under the MIP only upon the
determination by the Committee or the  Chief Executive Officer, as applicable,
that the award is earned, vested and payable. 

  

  

ARTICLE IX 

CLAWBACK 

  

All Cash Awards and Equity Based Awards granted under the MIP (whether vested or
unvested) shall be subject to the terms of the Company’s recoupment, clawback or
similar policy as such may be in effect from time to time, as well as any
similar provisions of applicable law, Securities and Exchange Commission rule or
regulation or stock exchange requirement, which could in certain circumstances
require repayment or forfeiture of Cash Awards and Equity Based Awards
(including any value received from a disposition of the stock acquired upon
payment of the Equity Based Awards). 

  



5

--------------------------------------------------------------------------------

 

 

  

ARTICLE X 

AMENDMENT OR TERMINATION OF PLAN 

  

The Board of Directors reserves the right to amend or terminate the MIP at any
time, based on the recommendation of the Committee. 

  

In the event the MIP is amended by the Board of Directors more than 90 days
after the beginning of a plan year in a manner which could reduce the award
payable to a Participant for that plan year, the Participant shall continue to
be eligible for incentive awards, if earned, for the plan year in which the
amendment of the MIP occurs, with incentive awards being prorated as of the date
of the MIP amendment based on the old and new provision of the MIP, unless
otherwise agreed by the Participant. 

  

In the event the MIP is terminated by the Board of Directors, unless otherwise
agreed by a Participant, Participants shall continue to be eligible for
incentive awards, if earned, for the plan year in which the termination of the
MIP occurs, with incentive awards being prorated as of the date of the MIP
termination.

  

  

ARTICLE XI 

NO RIGHT OF ASSIGNABILITY 

  

Participant awards shall not be subject to assignment, pledge or other
disposition, nor shall such amounts be subject to garnishment, attachment,
transfer by operation of law, or any legal process.

   

Nothing contained in the MIP shall confer upon employees any right to continued
employment, nor interfere with the right of the Company to terminate a MIP
Participant’s employment with the Company or any subsidiary.  Participation in
the MIP does not confer rights to participation in other Company programs,
including non-qualified retirement or deferred compensation plans or other
executive perquisite programs.

  

The MIP is intended to constitute an “unfunded” plan for incentive
compensation.  With respect to any award as to which a Participant has an earned
and vested interest but which is not yet paid to the Participant,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general unsecured creditor of the Company. 

  

  

ARTICLE XII 

GOVERNING LAW 

  

The MIP shall be governed, construed, and administered in accordance with the
laws of the Commonwealth of Virginia. 

  

In the event any provision of the MIP shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
MIP. 

  

  

As amended by the Board of Directors on February 20,  2018.     



6

--------------------------------------------------------------------------------